Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments fled May 16, 2022. Claims 1-25 are pending. Claims 12 and 21 have been amended. Claims 1-11 have been withdrawn from consideration due to a non-elected invention.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,13,19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Seuthe (US 2005/0097685) and Wagenmann (US 5,558,677).
Baig teaches dyeing nylon 6,6 (abstract, page 21) in a reduced bath (sodium dithionite containing, which is a reducing agent) of indigo (vat dye) and oxidizing the dyed nylon in hot air at 120°C (248 degrees F) (right column, last paragraph, page 21 - first column, first paragraph, page 22). It is noted while the preamble of the claim recites a method of making a floor covering, the steps do not contain any references to floor coverings rather just providing, dyeing and oxidizing nylon fibers, therefore Baig incorporates these steps.
 Baig does not teach oxidizing the vat dyestuff to the nylon fibers by drying the nylon fibers in air at an elevated temperature, wherein the drying is done until a moisture content of 5% or less is achieved.
Seuthe teaches when dyeing with indigo vat dyes, dyeing is effectively accomplished if the fabric after being treated with the dye in reduced form is fixed by oxidizing at elevated temperatures and at moisture contents of 5% (paragraph 0010; claims 1 and 2). Seuthe teaches dyeing cellulose blended with other fibers. 
Wagenmann teaches cellulose bended with synthetic polyamide can be dyes with vat dyes such as indigo (column 1, lines 54-67) in liquor ratios of 5:1 to 40:1, preferably 8:1 to 20:1 (column 2, lines 7-20) and oxidized in air to produce rub and wash fast dyeings (column 6, lines 43-58)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Baig by substituting the oxidation methods of Seuthe of oxidizing under elevated temperature and to moisture contents of 5% to produce reproducible dyeings. It is within routine skill in the art to substitute a known method for oxidizing vat and indigo dyes for another known effective method for achieving the predictable result of fixing the dye on the fibers. It would have been further obvious to use liquor ratios of 1:1 to 25:1 because Wagenmann teaches these values are effective in dyeing blended fibers containing cellulose and polyamides for the benefit of producing rub and wash fast dyeings. Using the methods of Seuthe on nylons is obvious because Seuthe teaches dyeing cellulose blends with indigo dyes and Wagenmann teaches celluloses are effectively blended with polyamides and dyed with indigo and oxidized in air. 
	
Claims 14-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Seuthe (US 2005/0097685) and Wagenmann (US 5,558,677) and further in view of Xu (US 6,129,769).
Baig, Seuthe and Wagenmann are relied upon as set forth above.
Baig, Seuthe and Wagenmann do not specify the lightfastness rating of at least 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 for transfer to an undyed control or a gray scale rating of at least 4/5 after 24 hours exposure to household bleach.
Xu teaches dyeing polyamide fibers such as nylon with vat dyes such as Vat Blue 6, Vat Black 25 and 27 and vat brown 1 and 3 (claims 1 and 20; column 4, line 59 to column 5, line 15) and tested for wet fastness with gray scale ratings, lightfastness and crock fastness (column 21)  and is exposed to xenon lamp for 20 hours by AATCC 16 E method (column 21, lines 30-40. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Baig, Seuthe and Wagenmann to produce vat dyed nylon fibers with the claimed lightfastness, color fastness to ozone, wet fastness gray scale rating and gray scale rating after bleach exposure claimed as Xu  teaches these properties of the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control as desirable an important in producing durable colored nylon. Baig and Xu teach effectively dyeing similar nylon fibers with similar vat dyes and Xu recognizes the importance of colorfastness with respect to wash fastness, lightfastness and crockfastness. While the example that teach 4% and 0.2% vat dye on weight cotton fabric, in claim 1, Xu teaches functional equivalence of selecting cotton or polyamide (nylon is polyamide). Using similar dye concentrations on different types of fabrics would be obvious to try as Xu teaches conducting the process with cotton or polyamide fibers (claim 1). Similar nylon fiber materials dyed by similar vat dyes would be expected to possess similar lightfastness, colorfastness to ozone and wet fastness gray scale properties as they would be a function on the interaction between the nylon and the vat dye. 
It would have been further obvious to optimize to these values as Xu recognizes the importance of color fastness, wet fastness with gray scale ratings, lightfastness and crock fastness and uses AATCC 16 tests. The tests mush reach a particular threshold to be industry standard and it is obvious to maximize the retention of color during exposure to all environments such as light, washing, air (including ozone) and preserve the color to as close as the original dyeing as possible so fading does not occur to ruin the aesthetic. Nothing unobvious is seen in optimizing through routine experimentation the dyeing to maximize these color retention properties. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Seuthe (US 2005/0097685) and Wagenmann (US 5,558,677) and further in view of Lofquist (US 3,822,996).
Baig, Seuthe and Wagenmann are relied upon as set forth above.
Baig, Seuthe and Wagenmann do not specify the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129.
Lofquist teaches is well established in the art that dyed nylons such as nylon 6 and nylon 6,6 must be protected from exposure to ozone therefore decreasing the rate by which ozone can destroy the dye (column 2, lines 1-25) and that AATCC test 129 is a method of testing for ozone fading (column 2, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Baig, Seuthe and Wagenmann by using optimizing the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129a  as Lofquist teaches that it is conventional to dye nylon, such as nylon 6 and nylon 6,6 fibers and that care must be taken to ensure the dyes are protected from destruction by ozone exposure from the air and that this is measured by AATCC method 129. Optimizing to protect the dyes from environmental damaging agents such as ozone to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Seuthe (US 2005/0097685) and Wagenmann (US 5,558,677) and further in view of Rao (US 2005/0183218).
Baig, Seuthe and Wagenmann are relied upon as set forth above.
Baig, Seuthe and Wagenmann do not specify nylon 6 or 6,6 or cationic nylon.
Rao teaches is well established in the art that nylons such as cationic nylon, nylon 6 and nylon 6,6 (claims 23-25, paragraph 0020) are effectively dyed by vat dyes to produce fibers with improved color and lightfastness as measured by xenon exposure (paragraph 0018, 0020, 0034, claim 8). Rao further teaches these nylon fibers are used to make floorcoverings such as tufted pile carpeting (paragraph 0009,0051,0054,0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Baig, Seuthe and Wagenmann by using cationic nylon, nylon 6 and nylon 6,6 as Rao teaches that it is conventional to dye cationic nylon, nylon 6 and nylon 6,6 fibers with vat dyes to achieve good coloring with improved lightfastness. Baig invites the inclusion of all nylons into the fibers and teaches effectively coloring nylon 66 while Rao teaches nylon 6,6 and cationic nylon or nylon 6 are also effectively colored by the same class of vat dyes with the benefit of good color properties and lightfastness. 

Claims 19-20,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Seuthe (US 2005/0097685) and Wagenmann (US 5,558,677) and further in view of Freeman (US 3,999,940).
Baig, Seuthe and Wagenmann are relied upon as set forth above.
Baig, Seuthe and Wagenmann do not specify nylon 6 or 6,6 or tufted or loop pile..
Freeman teaches is well established in the art that carpeting comprises nylons such as nylon 6 and nylon 6,6 containing loop and tufted pile (column 3, lines 22-45) are that the nylons are effectively dyed by vat dyes (column 4, lines 23-25). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Baig, Seuthe and Wagenmann by using nylon 6 as Freeman teaches that it is conventional to dye nylon 6 and nylon 6,6 fibers with vat dyes and Baig invites the inclusion of all nylons into the fibers and teaches effectively coloring nylon 66 while Freeman teaches nylon 6,6 and nylon 6 are also effectively colored by the same class of vat dyes. Dyeing similar nylon fibers with dyes known to be effective to color those fibers is obvious. It would have been further obvious to modify the methods of Baig by dyeing nylon flooring such as loop pile and tufted pile as Freeman teaches nylon 6,6 is a conventional fiber dyes with vat dyed and tufted or looped into pile carpeting. 

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Seuthe (US 2005/0097685) and Wagenmann (US 5,558,677) and further in view of Neale (US 3,127,231).
Baig, Seuthe and Wagenmann are relied upon as set forth above.
Baig, Seuthe and Wagenmann do not teach Vat Blue 6, Vat Brown 3 and Vat Black 25 or the exhaustion percentage. 
Neale teaches dyeing nylon with vat dyes such as Vat Blue 6, Vat Black 25 and Vat brown 3 (column 8, lines 45-75; column 7, lines 1-5) and exhausting rate and percentage increase of exhaustion is desired (column 13, line 64 to column 14, lines 59).Neale teaches the exhaustion occurs when dye in the reduced (leuco) form migrates from the dyeing medium to the material being dyed and it is a result effective variable to control the rate and amount of exhaustion to produce a dyed substrate with better levelling and quality of dyeing (column 4, lines 40-65’ column 6, lines 5-20). Neale further teaches dyeing nylon with vat dyes to a dye pick up of 70% (column 9, lines 3-20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Baig, Seuthe and Wagenmann by dyeing with Vat Blue 6, Vat Brown 3 and Vat Black 25 as these are taught by Neale as dyes effective in coloring nylon to produce excellent dyeing which is more uniform and effective (column 3, lines 40-55).. It would have been further obvious to optimize to the claimed 30-85% exhaustion of vat dye in the methods of Baig as Neale teaches the exhaustion step is a result effective variable which impacts migration of the dye and levelling and dyeing and it should be controlled. Neale teaches an example of 70% vat dye pick-up as effective. Optimizing to 70% exhaustion or any exhaustion in the 35-85% range would be obvious as Neale teaches the importance of exhaustion in the quality of the dyed product. 


Response to Arguments
The new grounds of rejection adding the references to Seuthe and Wagenmann address applicant’s claim amendments regarding oxidizing at elevated temperature during drying to a moisture content of 5% and the liquor ratio. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Baig by substituting the oxidation methods of Seuthe of oxidizing under elevated temperature and to moisture contents of 5% to produce reproducible dyeings. It is within routine skill in the art to substitute a known method for oxidizing vat and indigo dyes for another known effective method for achieving the predictable result of fixing the dye on the fibers. It would have been further obvious to use liquor ratios of 1:1 to 25:1 because Wagenmann teaches these values are effective in dyeing blended fibers containing cellulose and polyamides for the benefit of producing rub and wash fast dyeings. Using the methods of Seuthe on nylons is obvious because Seuthe teaches dyeing cellulose blends with indigo dyes and Wagenmann teaches celluloses are effectively blended with polyamides and dyed with indigo and oxidized in air. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761